Devens, J.
The objections to the proceedings of the county commissioners, assigned as reasons for issuing a writ of certiorari, sannot be maintained. They are very numerous, and may be *422conveniently considered in the order in which they have been stated in the application for the writ.
1. The termini of the road referred to are not expressly stated in the petition for its new location. But, while it would be essential that these should be carefully defined, where it was sought to lay out a new way or make alterations in a particular portion of an old one, in order to determine within what limits such new way or alterations were to be made, yet when an ancient way has existed in a town, known by a particular name throughout its entire length therein, it would be accurately described and its limits defined by the use of such name. The petition here set forth that the location of River Street in Hyde Park was uncertain in several places and generally needed revision, and .prayed for a relocation of the same. River Street was an ancient public highway, known by this name, extending through Hyde Park from the Dedham to the Boston line, and the petition sufficiently informed those interested that the relocation prayed for.was throughout its entire length.
2. The prayer of the petition was, that the county commissioners would “ relocate ” River Street. The Gen. Sts. e. 43, § 12, under which they proceeded, give express authority “ either for the purpose of establishing the boundary lines of such road or making alterations in the course and width thereof,” to “ locate anew ” a road. We can perceive no difference in the meaning of the word used in the petition from that used in the statute, and the petition was therefore sufficient to enable the commissioners to act. By alterations in the course and width of the road, strips of land would often be included not before within the boundaries, while others before within the boundaries would be excluded, and the authority to include and exclude these respectively was incidental to the authority to make such alterations.
3. Ho new road was constructed, nor was the course of the road materially changed, nor does it appear that any changes in grade were made, except such as were rendered necessary by the alterations in the “ course and width,” to which extent they would certainly be authorized.
The 4th and 5th objections are restatements varying in form only from the 1st and 2d, which we have already considered.
*4236. The decree that the commissioners had adjudged that common convenience and necessity required that the petition should be granted recited the prayer thereof. As the statute prescribes that an abstract of the petition only need be published, this was a sufficient compliance with it. Gen. Sts. c. 43, § 6. The order upon this adjudication for a meeting to “view and relocate ” River Street in Hyde Park, was sufficient notice to all persons interested.
7. The first adjudication of the commissioners being limited to the determination that the locating anew the road was a matter of common convenience and necessity, it was impossible for them in their notice for the second meeting to state which of the many things that might be done in thus locating anew they proposed to do. The object of such meeting was, after hearing all parties, to arrange all the details of such new location and to decide in what manner it should be made.
8. The petition for the relocation was signed by five inhabitants of the town, as required by Gen. Sts. e. 43, § 12, in addition to three who were designated as selectmen; but these latter do not profess to act on behalf of the town, but unite with the other signers as citizens. It was therefore properly signed, so as to bring the matter of it before the commissioners.
If the selectmen have in any respect neglected their duty as to calling a meeting of the voters of the town, as set forth in this objection, it is a matter not pertinent to this inquiry.
9. We do not find any evidence in the case to sustain this objection.
10. The order of the commissioners was for a new location of River Street, in its whole length, to be completed by the town of Hyde Park, in three sections, within one, two and three years respectively; but the same order provided that no entry should be made under their proceedings upon a certain portion of the road near the Boston city line, except upon a supplementary order, which has never been passed. An inspection of the plan indicates that it was considered by the commissioners that a new way which they did not perhaps think themselves authorized to order under the petition before them, might possibly be laid out under other proceedings which would render so much of the new location unnecessary. But while the order was thus modified, *424this modification did not affect that portion ef the new location, where by virtue of the same order the land could be entered upon and the construction commenced at once. It was within the power of the commissioners to locate anew one portion of the road without locating anew an, -ther; and even if the effect of the failure to pass a subsequent ender upon that part of the road, the construction of which was to be delayed, has been to invalidate the new location thereof, it can have no effect upon the rest. This was to be constructed independently of that which was not to be immediately entered upon, and the contemplated supple mentary order could have no reference to it.
11, 12. These objections were considered in passing upon the 1st and 2d.
18. By the express provision of the Gen. Sts. c. 43, § 12, all the expenses of locating anew may be assessed upon the petitioners, the town or the county, as the commissioners may order, and the assessment of them upon the town was therefore proper.
As no sufficient ground has been shown for issuing the writ of certiorari by any error in the proceedings, it has, of course, been unnecessary to consider whether there has been any loches in presenting this application. Petition dismissed.